Citation Nr: 0611751	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-17 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs Dependency and Indemnity Compensation (DIC) 
benefits based on the appellant's claimed status as the 
veteran's surviving spouse.


WITNESSES AT HEARING ON APPEAL

Appellant, veteran's daughter, and interpreter




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla and regular Philippine 
Army service in July 1943 and from January 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision by the Manila, Philippines 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant DIC.

The appellant testified before the undersigned Veterans Law 
Judge via video conference technology in November 2004.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in December 2001.

3.  The veteran and the appellant were not married more than 
one year before the veteran's death, the veteran and 
appellant were not married within 15 years after the 
veteran's discharge from service, and the veteran and 
appellant do not have any children born from their union.



CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation as the surviving spouse of the veteran are not 
met.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.54, 3.205(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in May 2002, after the enactment of the VCAA.  

An RO letter dated in August 2003, after the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  
This letter notified the appellant of her responsibility to 
submit evidence that showed that her marriage was "deemed 
valid" for VA payment purposes.  By this letter, the 
appellant was notified of what evidence, if any, was 
necessary to substantiate her claim and it indicated which 
portion of that evidence the appellant was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  Clearly, from 
submissions by and on behalf of the appellant, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of the legal status of the claimant.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for legal status of the claimant, are not 
applicable, as this denial renders any rating issue or 
effective date issue moot.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the appellant.


Analysis

Dependency and indemnity compensation payable under 38 
U.S.C.A. § 1310(a) may only be paid to a surviving spouse of 
a veteran who died on or after January 1, 1957, who was 
married to the veteran before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated; for one year or more; or for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304 (West 
2002); 38 C.F.R. § 3.54(c) (2005).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2005).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death; and, who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and, except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50(b) (2005).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be "deemed valid" if the marriage occurred one 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and the claimant 
entered into the marriage without knowledge of the 
impediment, and the claimant cohabited with the veteran 
continuously from the date of the marriage to the date of his 
or her death, and no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2005).

After review of the evidence of record, the Board finds that 
the appellant is not eligible for dependency and indemnity 
compensation because her marriage to the veteran does not 
meet the requirements of 38 C.F.R. § 3.54(c).  As such, the 
marriage certificate showing the marriage between the 
appellant and the veteran, shows that they were legally 
married in December 2001.  The veteran was shown to be 
discharged from service in June 1946.  Hence, the appellant 
and veteran were married more than 15 years after the 
veteran's discharge from service.  In addition, the death 
certificate of record shows that the veteran died in December 
2001, specifically three days after the veteran and appellant 
were married.  Therefore, the veteran and appellant were not 
married for one year or more prior to the veteran's death.  
Finally, the appellant testified during her November 2004 
Board hearing that she and the veteran never had a child born 
from their union.  In summary, the veteran's and appellant's 
marriage does not meet the requirements for eligibility of 
DIC because they were not married within 15 years of the 
veteran's discharge from service, they were not married one 
year or more before the veteran's death, and they had no 
children born from their union either during the marriage or 
before the marriage.  38 C.F.R. § 3.54(c).

The appellant stated that she and the veteran lived together 
as husband and wife since 1996, without obtaining a legal 
marriage and provided an affidavit from C.L., and L.L., dated 
in May 2002, stating that they were aware that the veteran 
and the appellant lived together as husband and wife since 
1996 until the veteran's death.  The appellant also stated in 
her October 2003 statement that she was aware that common law 
marriages were not legal under Philippine laws.  Hence, the 
Board finds that the veteran's and appellant's cohabitation 
that began in 1996 cannot be considered a valid marriage for 
VA purposes because common law marriage is not legal under 
Philippine law.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. 
§ 3.1(j) (2005).

The appellant also stated that she was not informed of the 
eligibility requirements for DIC during the time that she 
lived with the veteran before she was officially married to 
him, and she argued in her July 2002 notice of disagreement 
that it was VA's duty to inform her of the laws and 
regulations regarding eligibility for DIC.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that persons dealing with the Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations "'regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance.'"  Morris v Derwinski, 1 Vet. App. 260, 
265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 
380, 384-385 (1947)).  Therefore, as the appellant is held to 
be aware of the laws and regulations regarding the 
eligibility requirements of DIC, the appellant's claim for 
DIC is denied due to the absence of legal merit, or the lack 
of entitlement under the law, as she does not meet the legal 
requirements for eligibility for DIC as the surviving spouse 
of the veteran.  Sabonis v. West, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for Department of Veterans Affairs 
Dependency and Indemnity Compensation (DIC) benefits based on 
the appellant's claimed status as the veteran's surviving 
spouse is not established.  The appeal is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


